Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 15 and 26 are allowable. The restriction requirement for various species, as set forth in the Office action mailed on 12/30/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species I, II and Species A, B, and C is withdrawn.  Claims 13-14, directed to those species non-elected in the response of 3/3/2021, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 5-9, 12-15, 19-23, 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 
	In regard to independent claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest a method including “detecting, by the tuning system, initiation of a stabilization period of a chromatograph, a mass spectrometer is coupled with the chromatograph,” along with “wherein acquiring of the tune data is performed during one or more idle- time periods occurring during the batch of one or more analytical runs and the one or more idle- time periods comprises the stabilization period of the chromatograph”; recited together in combination with the totality of particular features/limitations recited therein. 
In regard to independent claim 15, the prior art taken either singly or in combination fails to anticipate or fairly suggest a system with a processor encoded with instructions to “detect initiation of a stabilization period of a chromatograph, a mass spectrometer is coupled to the chromatograph” and acquire tune data “in response to the detecting of the initiation of the stabilization period, wherein the acquiring of the tune data is performed during one or more idle-time periods occurring during the batch of one or more analytical runs and the one or more idle-time periods comprises the stabilization period”; recited together in combination with the totality of particular features/limitations recited therein.
In regard to independent claim 26, the prior art taken either singly or in combination fails to anticipate or fairly suggest a non-transitory CRM with instructions to “detect initiation of a stabilization period of a chromatograph, a mass spectrometer is coupled to the chromatograph” and acquire tune data “in response to the detecting of the initiation of the stabilization period, wherein the acquiring of the tune data is performed during one or more idle-time periods occurring during the batch of one or more analytical runs and the one or more idle-time periods comprises the stabilization period”; recited together in combination with the totality of particular features/limitations recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881